889 So. 2d 224 (2004)
STATE of Louisiana
v.
Thomas HAYNES.
No. 2004-K-1893.
Supreme Court of Louisiana.
December 10, 2004.
PER CURIAM.
Granted in part; otherwise denied; case remanded for resentencing. The judgment of the court of appeal is reversed only insofar as it amended defendant's sentence to include a fine in the maximum amount of $5,000. R.S. 14:95.1(B) provides for a fine of not less than $1,000 and not more than $5,000. Because the amount of the fine lies in the trial court's discretion, the court of appeal exceeded the scope of error patent review by amending the amount sua sponte instead of remanding the case to the trial court for resentencing. To the extent that the amendment of defendant's sentence entails more than a ministerial correction of a sentencing error, the decision in State v. Williams, 00-1725 (La.11/28/01), 800 So. 2d 790, does not sanction the sua sponte correction made by the court of appeal on defendant's appeal of his conviction and sentence.